DETAILED ACTION

1.	This is in response to Applicant Communication on 03/12/2021 to correct a typo error of the Office Action issued on 02/07/2022 with claims 16-32 are pending in the Application.   
Reason for allowance
 
 
2.	Claims 16-32 are allowed.
The reason for allowance of claims 16-32 has been given in the Office Action issued on 02/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30-63.30 US Eastern Time .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    

    /THINH T NGUYEN/    Primary Examiner, Art Unit 2897